DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites the limitations "said support surface of said ledge, “said first projected height,” and “the height.”  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 10, 12, 14, 17, 19, 21, 37, 39-40, 46, 48, 51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore, U.S. Patent Application Publication 2016/0201325.
Regarding claim 1, Moore discloses an insert comprising: a body (Fig. 15A), the body including a first face (face shown if Fig. 15A) and a second face (face shown in Fig. 15B), the body defining at least one opening (center aperture) extending between the first face and the second face, said at least one opening positioned within a perimeter of the body (see Figures), a flange portion (flat outermost portion located horizontally outward of the opening) located substantially radially outwardly from one or each of said at least one opening, at least one rim (shown at 8A) provided upon said first face and substantially about a perimeter of each said opening, and at least one channel region (channel located between rim and wall outward and parallel to rim) provided in said first face and substantially about the perimeter of each said opening, said channel region located outwardly of said rim relative to said perimeter of each said opening (see Fig. 15A, generally).  
Regarding claim 2, Moore discloses an insert wherein said rim is a projection extending upwardly or in a direction away from said first face and said second face (see Fig. 15A).  
Regarding claim 3, Moore discloses an insert wherein said rim is provided as a projection upstanding from said first face (Fig. 15A).  
Regarding claim 4, Moore discloses an insert wherein said channel is provided as a recess in said first face, and wherein said channel is located between the rim and said flange portion (Fig. 15A).  
Regarding claim 6, Moore discloses an insert wherein a height of a first wall of the channel is substantially equal to or greater than a second channel wall, the second channel wall located outwardly of said first channel wall relative to said perimeter of each said opening (Fig. 15A).  
Regarding claim 7, Moore discloses an insert wherein said channel region has a floor or base defining a channel region depth, said floor or base being of a level, or providing for floor or base sections of a level substantially lower than said first face of said body or said flange portion (Fig. 15A).  
Regarding claim 10, Moore discloses an insert wherein one or more of said at least one opening further comprises of a ledge (ledge on which 8B and 8C are situated), said ledge providing a support surface extending substantially inwardly toward a centre of said opening, and wherein said support surface is a surface facing the same direction as said first face of said body (see Fig. 15A, generally).  
Regarding claim 12, Moore discloses an insert wherein said support surface is a substantially planar surface (see Fig. 15A), or wherein said support surface comprises a channel or recess.  
Regarding claim 14, Moore discloses an insert wherein said support surface of said ledge is recessed from said rim, or is of a reduced height relative to said rim (Fig. 15A).  
Regarding claim 17, Moore discloses an insert wherein said second face comprises an inner portion and an outer portion, and wherein said outer portion substantially corresponds with said flange portion, and wherein said inner portion substantially corresponds with said channel and said rim (see Fig. 15B, generally).  
Regarding claim 19, Moore discloses an insert wherein said inner portion is a raised or stepped region, raised or stepped in a direction to accommodate said channel, and wherein a sidewall defining a step between said outer portion and said inner portion is provided as a guide for locating said body into an aperture of a panel (see Fig. 15B).  
Regarding claim 21, Moore discloses an insert wherein said outer portion is substantially planar (see Fig. 15A), or wherein said outer portion comprises one or more projections, the one or more 
Regarding claim 37, Moore discloses an insert wherein said flange portion extends substantially radially outwardly of said channel, and wherein said flange portion extends substantially about a part, or parts, or substantially an entirety, of said perimeter of said body (see Fig 15A).  
Regarding claim 39, Moore discloses an insert wherein said flange portion extends as two opposing sides of said body, or wherein two opposing sides of said flange portion are substantially parallel (see Fig. 15A, generally). 
Regarding claim 40, Moore discloses an insert wherein said flange portion comprises one or more apertures, said apertures extending through said body, and wherein said apertures are distributed about said flange portion (paragraph 139; see Fig. 15A).  
Regarding claim 46, Moore discloses an insert wherein said body and one or more of said at least one opening(s) are substantially circular, oval or of a rectilinear perimeter shape (see Figs. 15).  
Regarding claim 48, Moore discloses an insert wherein one or more of the: said flange portion, said rim, said channel, said ledge is/are detachable or attachable or integral with said body (see Figures).  
Regarding claim 51, Moore discloses a structure wherein said insert as defined in claim 1 is affixed to a face of the panel, and wherein a rebate is formed in said face of said panel and sized so as to receive the insert such that the at least a portion of the body is configured to recess into the rebate and/or engage a side of the rebate and locate and/or retain the insert therewithin the rebate (see Fig. 12; paragraph 116, generally).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 27, 32-33, 35, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore, U.S. Patent Application Publication 2016/0201325.
Regarding claim 22, Moore discloses an insert, but does not specifically disclose wherein said outer portion comprises of an adhesive, in use to be adhered or affixed to a surface of a panel.  Moore does teach the use of adhesive (paragraph 61).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the adhesive on the outer portion as it would provide adequate planar surface area for attachment. 
Regarding claim 27, Moore discloses an insert wherein said first face comprises said rim defining a first projected height, said flange portion at or substantially adjacent to said channel defining a second projected height (see Figs. 15, generally), but does not specifically disclose wherein said flange portion at or substantially adjacent to said perimeter defining a third projected height, and wherein said third projected height is less than said second projected height, and said second projected height is less than said first projected height.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a tapered flange which is tapered toward the outer perimeter, thereby having a third height, to minimize the amount of material used to produce the apparatus, thereby reducing cost.  The insert would then have a said third projected height less than said second projected height, and said second projected height is less than said first projected height.  
Regarding claim 32, Moore, as modified according to claim 27, discloses an insert wherein said flange portion slopes from said first or second projected height to said third projected height.  
Regarding claim 33, Moore discloses an insert wherein an outer edge of said flange portion defines said perimeter of said body, but does not disclose specifically wherein the first face of said outer edge comprises a chamfered edge portion.  Moore does teach chamfered portions of an insert (see Fig. 12 detail).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the insert with a chamfered edge portion to reduce the amount of material used to produce the apparatus, thereby reducing cost.  
Regarding claim 35, Moore, as modified, discloses an insert wherein said first face further comprises a support surface (extension of surface on which 8C is disposed) having a ledge defining a fourth projected height (height of the support surface), but does not specifically disclose wherein said fourth projected height is less than said first projected height, or matches the height of the first projected height.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the height would be the same as the face as it is an extension of the flange.
Regarding claim 42, Moore discloses an insert wherein said channel comprises one or more channel apertures, said apertures extending through said body (paragraph 139; see Fig. 15A), but does not specifically disclose wherein said channel apertures are distributed about said channel.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the apertures would be distributed about the channel for an even application.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore, U.S. Patent Application Publication 2016/0201325 in view of CABSCAPE HOLDINGS PTY International Application Publication WO 00/60191 (CABSCAPE).
Regarding claim 25, Moore discloses an insert but does not disclose wherein said flange portion has a relatively greater wall thickness in the region adjacent to or at said channel, and is of a relatively reduced wall thickness in a region adjacent to or at said perimeter of said body, and wherein said flange portion is substantially tapered in a reducing wall thickness, said wall thickness reducing in a direction as said flange portion extends substantially radially outwardly from said channel.  CABSCAPE teaches wherein said flange portion has a relatively greater wall thickness in the region adjacent to or at said channel, and is of a relatively reduced wall thickness in a region adjacent to or at said perimeter of said body, and wherein said flange portion is substantially tapered in a reducing wall thickness, said wall thickness reducing in a direction as said flange portion extends substantially radially outwardly from said channel.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a flange having a thickness as described to minimize the amount of material used to produce the apparatus, thereby reducing cost.
Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore, U.S. Patent Application Publication 2016/0201325 in view of Gilleran, U.S. Patent Application Publication 2014/0260044.
Regarding claim 44, Moore discloses an insert but does not disclose wherein said channel comprises one or more ribs, and wherein the one or more ribs extend across said channel.  Gilleran teaches ribs on an insert to be embedded within a panel (paragraph 27).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include ribs within the channel to strengthen the insert.
Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore, U.S. Patent Application Publication 2016/0201325 in view of Mitchell, U.S. Patent Application Publication 2017/0211723.
Regarding claim 52, Moore discloses an insert, said insert component comprising: a body (Fig. 8), the body including a first face and a second face (as shown in Fig. 8 and in Fig. 9, respectively), the body defining at least one opening (aperture in the center) extending between the first face and the second face, said at least one opening positioned within a perimeter of the body (see Figures), a flange portion (7) located substantially radially outwardly from one or each of said at least one opening, at least one rim (16) provided upon said first face and substantially about a perimeter of each said opening, but does not disclose wherein said flange portion has a relatively greater wall thickness in a region adjacent to or at said rim, and is of a relatively reduced wall thickness in a region adjacent to or at said perimeter of said body.  Mitchell teaches a tapered portion having a greater thickness adjacent the opening and a smaller thickness at the flange perimeter (233, see Figs. 3-4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize an insert flange having a thickness which decreases toward the perimeter to produce an insert having the greatest strength at the opening as that is where the structural support is needed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326.  The examiner can normally be reached on M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633